Case 2:16-cv-06603-PSG-PLA Document 233 Filed 12/02/19 Page 1 of 15 Page ID #:8045
Case 2:16-cv-06603-PSG-PLA Document 233 Filed 12/02/19 Page 2 of 15 Page ID #:8046
Case 2:16-cv-06603-PSG-PLA Document 233 Filed 12/02/19 Page 3 of 15 Page ID #:8047
Case 2:16-cv-06603-PSG-PLA Document 233 Filed 12/02/19 Page 4 of 15 Page ID #:8048
Case 2:16-cv-06603-PSG-PLA Document 233 Filed 12/02/19 Page 5 of 15 Page ID #:8049
Case 2:16-cv-06603-PSG-PLA Document 233 Filed 12/02/19 Page 6 of 15 Page ID #:8050
Case 2:16-cv-06603-PSG-PLA Document 233 Filed 12/02/19 Page 7 of 15 Page ID #:8051
Case 2:16-cv-06603-PSG-PLA Document 233 Filed 12/02/19 Page 8 of 15 Page ID #:8052
Case 2:16-cv-06603-PSG-PLA Document 233 Filed 12/02/19 Page 9 of 15 Page ID #:8053
Case 2:16-cv-06603-PSG-PLA Document 233 Filed 12/02/19 Page 10 of 15 Page ID
                                 #:8054
Case 2:16-cv-06603-PSG-PLA Document 233 Filed 12/02/19 Page 11 of 15 Page ID
                                 #:8055
Case 2:16-cv-06603-PSG-PLA Document 233 Filed 12/02/19 Page 12 of 15 Page ID
                                 #:8056
Case 2:16-cv-06603-PSG-PLA Document 233 Filed 12/02/19 Page 13 of 15 Page ID
                                 #:8057
Case 2:16-cv-06603-PSG-PLA Document 233 Filed 12/02/19 Page 14 of 15 Page ID
                                 #:8058
Case 2:16-cv-06603-PSG-PLA Document 233 Filed 12/02/19 Page 15 of 15 Page ID
                                 #:8059
